Exhibit 10.31


EXECUTION VERSION



JOINDER AGREEMENT
This Joinder Agreement is dated as of December 11, 2012 (this “Agreement”), by
and among each of the financial institutions set forth on Schedule A annexed
hereto (each a “New Term Loan Lender” and collectively the “New Term Loan
Lenders”), Valeant Pharmaceuticals International, Inc., a corporation continued
under the federal laws of Canada (“Borrower”), the undersigned subsidiaries of
Borrower and Goldman Sachs Lending Partners LLC (“GSLP”), as Administrative
Agent and Collateral Agent.
RECITALS:
WHEREAS, reference is hereby made to the Third Amended and Restated Credit and
Guaranty Agreement, dated as of February 13, 2012, as amended by Amendment No.
1, dated as of March 6, 2012, by Amendment No. 2, dated as of September 10,
2012, by the Joinder Agreement, dated as of June 14, 2012, by the Joinder
Agreement, dated as of July 9, 2012, by the Joinder Agreement, dated as of
September 11, 2012, and by the Joinder Agreement dated as of October 2, 2012 (as
it may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, GSLP, J.P. Morgan Securities LLC and Morgan Stanley Senior
Funding, Inc. (“Morgan Stanley”), as Joint Lead Arrangers and Joint Bookrunners,
JPMorgan Chase Bank, N.A. (“JPMorgan”) and Morgan Stanley, as Co-Syndication
Agents, JPMorgan, as Issuing Bank, GSLP, as Administrative Agent and Collateral
Agent, and the other Agents party thereto;
WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may obtain New Revolving Loan Commitments and/or New Term Loan Commitments by
entering into one or more Joinder Agreements with the New Term Loan Lenders; and
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Lenders, be amended as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of Section 2.25 of the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes Administrative Agent and
each other Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to Administrative Agent or such other Agent, as the case may be, by
the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.



--------------------------------------------------------------------------------



Each New Term Loan Lender hereby commits to provide its respective New Term Loan
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:
1.
Applicable Margin. The Applicable Margin for each New Term Loan made pursuant to
this Agreement (each a “Series C Tranche B Term Loan”) shall mean, as of any
date of determination, (A) with respect to Series C Tranche B Term Loans that
are Eurodollar Loans, 3.25% per annum, and (B) with respect to Series C Tranche
B Term Loans that are Base Rate Loans, 2.25% per annum.

2.
Principal Payments. Borrower shall make principal payments on the Series C
Tranche B Term Loans in installments on the dates and in the amounts equal to
the percentage set forth below of an amount equal to the aggregate principal
amount of the Series C Tranche B Term Loans outstanding as of the date hereof:




-2-

--------------------------------------------------------------------------------



Amortization Date
Series C Tranche B Term Loan Installments
March 31, 2013
0.25%
June 30, 2013
0.25%
September 30, 2013
0.25%
December 31, 2013
0.25%
March 31, 2014
0.25%
June 30, 2014
0.25%
September 30, 2014
0.25%
December 31, 2014
0.25%
March 31, 2015
0.25%
June 30, 2015
0.25%
September 30, 2015
0.25%
December 31, 2015
0.25%
March 31, 2016
0.25%
June 30, 2016
0.25%
September 30, 2016
0.25%
December 31, 2016
0.25%
March 31, 2017
0.25%
June 30, 2017
0.25%
September 30, 2017
0.25%
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%
September 30, 2019
0.25%
December 11, 2019 (the “Series C Tranche B Term Loan Maturity Date”)
Remaining Balance



3.
Voluntary and Mandatory Prepayments. Scheduled installments of principal of the
Series C Tranche B Term Loans set forth above shall be reduced in connection
with any voluntary or mandatory prepayments of the Series C Tranche B Term Loans
in accordance with Sections 2.12, 2.13 and 2.14 of the Credit Agreement
respectively.

4.
Closing Fee. Borrower agrees to pay on the date hereof to Administrative Agent,
for the account of each New Term Loan Lender party to this Agreement, as fee
compensation for the funding of such New Term Loan Lender’s Series C Tranche B
Term Loans, a closing fee in an amount equal to 0.50% of the aggregate principal
amount of such New Term Loan Lender’s Series C Tranche B Term Loans funded as of
the date hereof.


-3-

--------------------------------------------------------------------------------



5.
Ticking Fee. Administrative Agent shall receive from Borrower, for the account
of the New Term Loan Lenders, a nonrefundable ticking fee on the date that is
the earliest to occur of (x) the Series C Tranche B Term Loan Funding Date (as
defined below), (y) June 3, 2013 and (z) the date the Medicis Acquisition
Agreement is terminated, on the amount of such New Term Loan Lender’s respective
New Term Loan Commitment (as in effect on such date) (i) for the period from
October 4, 2012 to but excluding the earlier of (a) the Series C Tranche B Term
Loan Funding Date and (b) March 31, 2013 at a rate per annum, calculated on the
basis of a year of 360 days and the actual number of days expired during the
applicable period, equal to 3.25% and (ii) for the period from March 31, 2013 to
but excluding the earliest of (a) the Series C Tranche B Term Loan Funding Date
and (b) June 3, 2013, at a rate per annum, calculated on the basis of a year of
360 days and the actual number of days expired during the applicable period,
equal to the reserve adjusted Eurodollar Rate (after giving effect to a reserve
adjusted Eurodollar Rate “floor” of 1.00%) plus 3.25%.

6.
Prepayment Premium. In the event that on or prior to the first anniversary of
the Series D Tranche B Term Loan Funding Date, the Borrower (x) makes any
prepayment of the Series C Tranche B Term Loans in connection with any Repricing
Transaction or (y) effects any amendment of the Credit Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Lenders, (I) in the case of clause
(x) above, a prepayment premium of 1% of the amount of the Series C Tranche B
Term Loans being prepaid and (II) in the case of clause (y) above, a payment
equal to 1% of the aggregate amount of the applicable Series C Tranche B Term
Loans outstanding immediately prior to such amendment.

For purposes of this Agreement, a “Repricing Transaction” means the prepayment
or refinancing of all or a portion of the Series C Tranche B Term Loans with the
incurrence by any Credit Party of any long-term bank debt financing having an
effective interest cost or weighted average yield (excluding any arrangement or
commitment fees in connection therewith) that is less than the effective
interest cost for or weighted average yield of the Series C Tranche B Term
Loans, including without limitation, as may be effected through any amendment to
this Agreement relating to the effective interest cost for, or weighted average
yield of, the Series C Tranche B Term Loans.
7.
Proposed Borrowing. In accordance with Section 2.25 of the Credit Agreement,
Borrower has previously delivered to Administrative Agent an executed Funding
Notice for Series C Tranche B Term Loans, requesting a proposed borrowing in the
principal amount of $1,000,000,000 (the “Proposed Borrowing”) on the date hereof
(the “Series C Tranche B Term Loan Funding Date”). Each New Term Loan Lender
shall make its Series C Tranche B Term Loan available to Administrative Agent
not later than 11:00 a.m. (New York City time) on the date hereof, by wire
transfer of same day funds in Dollars at the Principal Office designated by
Administrative Agent. Promptly upon receipt thereof, Administrative Agent shall
make the proceeds of the Series C Tranche B Term Loans available to Borrower on
the date hereof by causing an amount of same day funds in Dollars equal to the
proceeds of all such loans received by Administrative Agent from New Term Loan
Lenders to be credited to the account of Borrower, at the Principal Office
designated by Administrative Agent or to such other account as may be designated
in writing to Administrative Agent by Borrower.

8.
New Lenders. Each New Term Loan Lender (other than any New Term Loan Lender
that, immediately prior to the execution of this Agreement, is a “Lender” under
the Credit Agreement)


-4-

--------------------------------------------------------------------------------



acknowledges and agrees that upon its execution of this Agreement its Series C
Tranche B Term Loan Commitments shall be effective and that such New Term Loan
Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder.
9.
Credit Agreement Governs. Series C Tranche B Term Loans shall be subject to the
provisions of the Credit Agreement and the other Credit Documents, except as set
forth in this Agreement, and shall constitute Tranche B Term Loans thereunder.
For the avoidance of doubt, Section 5 of this Agreement shall supersede the
final paragraph of Section 2.13(a) of the Credit Agreement with respect to
Series C Tranche B Term Loans.

10.
Borrower’s Certifications. By its execution of this Agreement, the undersigned
officer, to the best of his or her knowledge, and Borrower hereby certify that:

i.
The representations and warranties set forth in Section 4.1(a) of the Credit
Agreement (solely with respect to due organization), Section 4.1(b) of the
Credit Agreement (solely with respect to this Agreement), Section 4.3 of the
Credit Agreement (solely with respect to this Agreement), Section 4.4(a)(ii) of
the Credit Agreement (solely with respect to this Agreement), Section 4.6 of the
Credit Agreement (solely with respect to this Agreement), Section 4.15 of the
Credit Agreement (solely with respect to regulation under the Investment Company
Act of 1940), Section 4.16 of the Credit Agreement (solely with respect to this
Agreement) and Section 4.23 of the Credit Agreement (solely with respect to the
PATRIOT Act) are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date; and

ii.
Borrower has performed in all material respects all agreements and satisfied all
conditions which the Credit Agreement provides shall be performed or satisfied
by it on or before the date hereof in connection with the Proposed Borrowing.

11.
Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that:

i.
Borrower shall deliver or cause to be delivered the following legal opinions and
documents: originally executed copies of the favorable written opinions of (a)
Skadden, Arps, Slate, Meagher & Flom LLP, U.S. counsel to the Credit Parties,
(b) Chancery Chambers, special Barbados counsel to the Credit Parties, (c)
Norton Rose Canada LLP, special Canadian counsel to the Credit Parties, (d)
Baker & McKenzie, special Luxembourg counsel to the Credit Parties, (e) Conyers
Dill & Pearman Limited, special Bermuda counsel to the Credit Parties and (f)
Arthur Cox, special Ireland counsel to the Credit Parties, together with all
other legal opinions and other documents reasonably requested by Administrative
Agent in connection with this Agreement.

12.
Eligible Assignee. By its execution of this Agreement, each New Term Loan Lender
(other than any New Term Loan Lender that, immediately prior to the execution of
this Agreement, is a “Lender” under the Credit Agreement) represents and
warrants that it is an Eligible Assignee.


-5-

--------------------------------------------------------------------------------



13.
Notice. For purposes of the Credit Agreement, the initial notice address of each
New Term Loan Lender shall be as set forth below its signature below.

14.
Non‑U.S. Lenders. For each New Term Loan Lender that is a Non‑U.S. Lender,
delivered herewith to Administrative Agent are such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such New Term Loan Lender may be required to deliver to Administrative Agent
pursuant to subsection 2.20(d) of the Credit Agreement.

15.
Recordation of the New Loans. Upon execution and delivery hereof, Administrative
Agent will record the Series C Tranche B Term Loans made by New Term Loan
Lenders pursuant hereto in the Register.

16.
Reaffirmation.

i.
Each Credit Party hereby expressly acknowledges the terms of this Agreement and
reaffirms, as of the date hereof, the covenants and agreements contained in each
Credit Document to which it is a party, including, in each case, such covenants
and agreements as in effect immediately after giving effect to this Agreement
and the transactions contemplated hereby.

ii.
Each Credit Party, by its signature below, hereby affirms and confirms (a) its
obligations under each of the Credit Documents to which it is a party, and (b)
the pledge of and/or grant of a security interest or hypothec in its assets as
Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Credit Agreement and the other Credit
Documents.

ii.
Each Credit Party acknowledges and agrees that each of the Credit Documents in
existence as of the date hereof shall be henceforth read and construed in
accordance with and so as to give full force and effect to the ratifications,
confirmations, acknowledgements and agreements made herein.

17.
Amendment, Modification and Waiver. This Agreement may not be amended, modified
or waived except by an instrument or instruments in writing signed and delivered
on behalf of each of the parties hereto.

18.
Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended and supplemented hereby and that this Agreement is a Credit Document.

19.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


-6-

--------------------------------------------------------------------------------



20.
Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

21.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

[Remainder of page intentionally left blank]


    IN WITNESS WHEREOF, each of the undersigned has caused its duly autho-rized
officer to execute and deliver this Agreement as of the date first written
above.




JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as a “New Term Loan Lender”

By: /s/ Michael N. Tam    
Name: Michael N. Tam
Title: Senior Vice President




Notice Address:




Attention:
Telephone:
Facsimile:

-7-

--------------------------------------------------------------------------------



VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
as Borrower
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President & Chief Operating Officer
VALEANT PHARMACEUTICALS INTERNATIONAL
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President & Chief Operating Officer
ATON PHARMA, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President & Chief Operating Officer
CORIA LABORATORIES, LTD.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President & Chief Operating Officer
DOW PHARMACEUTICAL SCIENCES, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President & Chief Operating Officer



[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



VALEANT PHARMACEUTICALS
NORTH AMERICA LLC
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
DR. LEWINN'S PRIVATE FORMULA INTERNATIONAL, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
OCEANSIDE PHARMACEUTICALS, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
PRINCETON PHARMA HOLDINGS, LLC
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
PRIVATE FORMULA CORP.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President

[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



RENAUD SKIN CARE LABORATORIES, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
VALEANT BIOMEDICALS, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
BIOVAIL AMERICAS CORP.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President
PRESTWICK PHARMACEUTICALS, INC.
as Guarantor
By:      /s/ Rajiv De Silva    
    Name:    Rajiv De Silva
    Title:    President

[JOINDER AGREEMENT]



--------------------------------------------------------------------------------





ORAPHARMA, INC.
as Guarantor
By:      /s/ Howard B. Schiller    
    Name:    Howard B. Schiller
    Title:    EVP, Chief Financial Officer & Treasurer
        
ORAPHARMA TOPCO HOLDINGS, INC.
as Guarantor
By:      /s/ Howard B. Schiller    
    Name:    Howard B. Schiller
    Title:    EVP, Chief Financial Officer & Treasurer
    

[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



VALEANT HOLDINGS (BARBADOS) SRL
as Guarantor
By:      /s/ Mauricio Zavala    
    Name:    Mauricio Zavala
    Title:    Manager & Assistant Secretary
HYTHE PROPERTY INCORPORATED
as Guarantor
By:      /s/ Richard K. Masterson    
    Name:    Richard K. Masterson
    Title:    President & Chief Operating Officer
VALEANT PHARMACEUTICALS HOLDINGS (BARBADOS) SRL
as Guarantor
By:      /s/ Mauricio Zavala    
    Name:    Mauricio Zavala
    Title:    Manager & Assistant Secretary



[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



VALEANT INTERNATIONAL BERMUDA
as Guarantor
By:      /s/ Peter J. McCurdy    
    Name:    Peter J. McCurdy
    Title:    President and Assistant Secretary
VALEANT PHARMACEUTICALS HOLDINGS BERMUDA
as Guarantor
By:      /s/ Peter J. McCurdy    
    Name:    Peter J. McCurdy
    Title:    President and Assistant Secretary
VALEANT PHARMACEUTICALS NOMINEE BERMUDA
as Guarantor
By:      /s/ Peter J. McCurdy    
    Name:    Peter J. McCurdy
    Title:    President and Assistant Secretary





[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



VALEANT CANADA GP LIMITED
as Guarantor
By:      /s/ Robert R. Chai-Onn    
    Name:    Robert R. Chai-Onn
    Title:    Vice President
        
VALEANT CANADA LP by its sole general partner,
VALEANT CANADA GP LIMITED
as Guarantor
By:      /s/ Robert R. Chai-Onn    
    Name:    Robert R. Chai-Onn
    Title:    Director
V-BAC HOLDING CORP.
as Guarantor
By:      /s/ Robert R. Chai-Onn    
    Name:    Robert R. Chai-Onn
    Title:    Vice President



[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



VALEANT PHARMACEUTICALS IRELAND
as Guarantor
By:      /s/ Graham Jackson    
    Name:    Graham Jackson
    Title:    Director
S-1

[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



BIOVAIL INTERNATIONAL S.À R.L.
as Guarantor
By:      /s/ Kuy-Ly Ang    
    Name:    Kuy-Ly Ang
    Title:    Manager
VALEANT PHARMACEUTICALS LUXEMBOURG S.À R.L.
as Guarantor
By:      /s/ Kuy-Ly Ang    
    Name:    Kuy-Ly Ang
    Title:    Manager



[JOINDER AGREEMENT]



--------------------------------------------------------------------------------



PHARMASWISS SA
as Guarantor
By:      /s/ Matthias Courvoisier    
    Name:    Matthias Courvoisier
    Title:    Director





[JOINDER AGREEMENT]



--------------------------------------------------------------------------------





Signed by
Valeant Holdco 2 Pty Ltd (ACN 154 341 367)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Rajiv De Silva
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Rajiv De Silva
Name of director (please print)
 
Name of director (please print)
 
 
 





Signed by
Wirra Holdings Pty Limited (ACN 122 216 577)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Howard B. Schiller
Name of director (please print)
 
Name of director (please print)
 
 
 




[JOINDER AGREEMENT]



--------------------------------------------------------------------------------





Signed by
Wirra Operations Pty Limited (ACN 122 250 088)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Howard B. Schiller
Name of director (please print)
 
Name of director (please print)
 
 
 





Signed by
iNova Pharmaceuticals (Australia) Pty Limited (ACN 000 222 408)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Howard B. Schiller
Name of director (please print)
 
Name of director (please print)
 
 
 









Signed by
iNova Sub Pty Limited (ACN 134 398 815)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Howard B. Schiller
Name of director (please print)
 
Name of director (please print)
 
 
 


[JOINDER AGREEMENT]



--------------------------------------------------------------------------------







Signed by
Wirra IP Pty Limited (ACN 122 536 350)
as Guarantor
in accordance with section 127 of the Corporations Act 2001 by two directors:
 
 
/s/ Robert R. Chai-Onn
 
/s/ Howard B. Schiller
Signature of director
 
Signature of director
 
 
 
Robert R. Chai-Onn
 
Howard B. Schiller
Name of director (please print)
 
Name of director (please print)
 
 
 




 
 









Consented to by:
GOLDMAN SACHS LENDING PARTNERS LLC
as Administrative Agent and Collateral Agent
By: /s/ Elizabeth Fischer    
    Authorized Signatory    












[Lender Signature Pages Omitted]




SCHEDULE A
TO JOINDER AGREEMENT


Name of Lender
Type of Commitment
Amount
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
Series C Tranche B Term Loan Commitment
$1,000,000,000.00
 
 
Total: $1,000,000,000.00








[JOINDER AGREEMENT]

